 



Exhibit 10.17
ASSIGNMENT AND ASSUMPTION AGREEMENT
TO
CHANGE IN CONTROL AND NONCOMPETITION AGREEMENT
     This Assignment and Assumption Agreement (this “Assignment”) is made and
entered as of January 1, 2008, by and among AMB Property, L.P., a Delaware
limited partnership (“Assignor”), AMB Property III, LLC, a Delaware limited
liability company (“Assignee”), and ____________ (“Executive”).
RECITALS:
     WHEREAS, Assignor and Executive have entered into that certain Amended and
Restated Change in Control and Noncompetition Agreement, dated as of
September 27, 2007 (the “Change in Control Agreement”);
     WHEREAS, Assignee is an affiliate of Assignor;
     WHEREAS, the Executive’s employment has been transferred from Assignor to
Assignee as of January 1, 2008;
     WHEREAS, Assignor desires to assign all of its rights, title, interest,
liabilities and obligations under the Change in Control Agreement to Assignee,
and Assignee desires to accept such assignment and assume all liabilities and
obligations thereunder;
     WHEREAS, Assignor agrees to remain liable for any liabilities and
obligations under the Change in Control Agreement to the extent that Assignee
does not perform its obligations thereunder;
     WHEREAS, Executive consents to such assignment, as provided for herein;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, each
party hereto agrees as follows:
     1. Definitions. Capitalized terms used in this Assignment without
definition shall have the meanings ascribed to them in the Change in Control
Agreement.
     2. Assignments and Assumptions. Assignor hereby assigns and transfers to
Assignee all of its right, title and interest in and to the Change in Control
Agreement, including all liabilities and obligations thereunder, and Assignee
hereby accepts such assignment and assumes all liabilities and obligations of
Assignor under such Change in Control Agreement and agrees to perform all duties
and obligations of Assignor thereunder. Notwithstanding the foregoing, Assignor
agrees to remain liable for any liabilities and obligations of Assignor and
Assignee under the Change in Control Agreement to the extent that Assignee does
not perform its obligations thereunder.

 



--------------------------------------------------------------------------------



 



Executive hereby consents to such assignment and assumption on the terms and
conditions provided herein. Except as expressly provided herein, the Change in
Control Agreement is unchanged and remains in full force and effect.
     3. Headings. The headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this
Assignment.
     4. Entire Agreement. This Assignment and the Change in Control Agreement
constitute the entire understanding between the parties with respect to the
subject matter hereof and all prior agreements or understandings shall be deemed
merged herein. No representations, warranties and certifications, express or
implied, shall exist as between the parties except as stated herein.
     5. Severability. The invalidity or unenforceability of any provision or
provisions of this Assignment shall not affect the validity or enforceability of
any other provision of this Assignment, which shall remain in full force and
effect.
     6. Counterparts. This Assignment may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     7. Governing Law. This Assignment shall be construed, interpreted and
enforced in accordance with the laws of the State of California without giving
effect to the principles of conflict of laws thereof.
[Remainder of page left intentionally blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Assignment to be duly
executed as of the date first written above.

            AMB PROPERTY, L.P.
      By:   AMB Property Corporation, its general partner             By:      
    Name:   Nancy Hemmenway        Title:   SVP, Director of Human Resources   
    AMB PROPERTY III, LLC
      By:  AMB Property, L.P., its managing member  

            By:  AMB Property Corporation, its general partner  

            By:           Name:   Thomas S. Olinger        Title:   Chief
Financial Officer        EXECUTIVE
      By:           Name:           Title:        

 